Bocees, J.
(dissenting):
This is an appeal by the defendant from a judgment rendered' after trial had before a justice of this court, without a jury; a trial by jury having been duly waived.
The facts of the ease, as found by the learned judge, are substantially as follows: That on the 26th. day of August, 1882, the *523plaintiff’s intestate, Mary Riley, was possessed of $876.75, which money was on that day deposited with the defendant to the credit of said intestate by Patrick Flannagan, Patrick H. Riley and Maggie Smith, who took from the defendant the usual pass-book, showing the deposit in the defendant’s bank of that sum; that when the deposit was made said intestate, aged about seventy years, was sick, helpless and of unsound mind, and that the defendant’s teller, who received the deposit, was then' informed that the money was not to be withdrawn unless the three who made the deposit, were present, and that the teller replied that it was so understood ;. that afterwards, and on the twentieth of September, the said Patrick Flannagan procured a check to be signed by the intestate, by her mark witnessed by James C. Johnson, for the amount of the deposit, payable to his, Flannagan’s, order, which check was indorsed by the latter and was by him presented with the pass-book to the defendant’s bank, and the entire amount of the deposit was paid over to him thereon; that said intestate, at the time she so, as aforesaid, executed the cheek, was of unsound mind and did not comprehend the act; that after the death of the intestate, which occurred October 1, 1882, Patrick H. Riley was duly appointed administrator of her estate and immediately took proceedings before the surrogate under section 2706 of the Code of Civil Procedure against Flannagan for the discovery of the assets of the deceased ; that the petition of the administrator, on which the proceedings were instituted, set forth substantially the facts above detailed; that those proceedings resulted in an order made by the surrogate, that Flannagan should pay to the administrator said sum of $876.75, so as aforesaid drawn from the bank by him on the invalid check, and for non-compliance therewith he was imprisoned for a time, when he was discharged because of ill health and his inability to answer the requirements of the order; and that prior to the commencement of the action the administrator exhibited to the defendant his letters of administration, and demanded the amount of the deposit, payment of which was refused by the latter. The administrator, Patrick H. Riley, having died, the present plaintiff was appointed to succeed him. Some other facts were found by the learned judge, hereafter to be noted as occasion may require. As matter of law it was decided that the plaintiff was entitled to recover against the defend*524ant the amount of the deposit, less $259 actually paid from its avails for the intestate’s benefit.
The leading questions in the case are: (1) whether it was understood when the deposit was made by and between the teller or clei’k of the bank and the persons making the deposit that it was not to be withdrawn unless the three persons making it should be present; .(2) whether the intestate, at the time she signed the check by making her mark, was of sound mind and comprehended her act, its purpose and effect; and (3) whether the proceeding before the ¡surrogate, taken by the administrator to discover assets of the deceased, was an adoption of Flannagan’s act in withdrawing the deposit, constituting an election to accept him as debtor which barred an action therefor against the bank.
The first two of these questions were prominent subjects of inquiry on the trial. Much evidence was given pro and eon by the respective parties bearing upon them. The learned judge before whom the case was tried found in favor of the plaintiff on both. "We have looked into the evidence submitted, as we think, carefully, and although the case, on these points, is not free from possible doubt, we are unable to say the conclusion certified to us on the record is not sustained by the proof. Indeed, we are inclined to the opinion that the preponderance of proof is with the plaintiff ■on both of these questions. So it appears to üs on a thoughtful, critical reading of the printed case laid before the court on the .appeal. We must hold those questions of fact 'well found, as stated in the record. There are, however, several important questions of law to be considered in connection with those facts. It is insisted that parol proof of what occurred at the time of making the deposit was inadmissible to show an understanding differing from the printed rules and regulations contained in the pass-book then delivered, which rules and regulations prescribed the terms and conditions to be observed on making deposits and withdrawing ■them from the bank; that such rules and regulations must be deem'ed to express the contract pursuant to which the deposit was made. This proposition is based on the presumption which must prevail in a case where the deposit is made in the ordinary way and the pass-book is accepted by the depositor without any special agreement or condition affecting it. In such case the party accept*525ing the pass-book containing the printed regulations will be held to have notice of them and of their terms and conditions, and will be held to their observance. The same rule applies to bills of lading and receipts given by common carriers containing provisions as to the manner of carrying and delivering the property. Nor in such case can the party object that he omitted to read the regulations contained. in the pass-book, bill of lading or receipt accepted by him on delivering the money or property. The regulations (being accepted) constitute the contract between the-parties, and the case will be controlled by the rules of evidence applicable to agreements in writing signed by the parties to them. The principles of law above stated are supported by numerous decisions, to which we are cited by the learned counsel for the appellant in his brief. But it should be observed that in these cases the party is bound to the conditions and regulations on the legal presumption that he had notice of and accepted them. As said by Judge Church in Appleby v. Erie Co. Savings Bank (62 N. Y., 17), they constitute, if properly communicated and assented to by the depositor, the contract between the parties. So in Allen v. Williamsburgh Savings Bank (69 id., 314) it is laid down that when the bank has prescribed rules to which the depositor has assented, they constitute the agreement between the parties, and .each must conform to them 'to preserve rights against the other. Now, here the depositor did not sign any paper, any instrument containing the conditions of the deposit. So the instrument (calling it such) did not on its face show its acceptance by the depositor, as would an instrument signed by both parties. Its acceptance here must be shown by parol proof, and this even in case the acceptance rested on presumption; for, in that case, proof of the deposit and that it was entered in the pass-book and that the pass-book was taken and carried away by the depositor without objection, would be the evidence on which to base the presumption of an acceptance of the conditions printed in the book. But the parol proof here was part of the res gestm as to the acceptance. It showed that the acceptance of the pass-book with whatever it contained was accompanied by an express understanding, an express agreement, that the deposit should not be withdrawn unless the three persons making it should be present. There was no acceptance of the pass-book, *526except with this understanding; and if an acceptance be insisted on it must be subject ■ to this provision. The case was not an ordinary transaction between a depositor and the bank, when by a mere deposit of money and the taking and carrying away of a pass-book, without comment, an acceptance of the printed regulations accompanying it would be presumed, to the exclusion of all qualification of them ; the transaction was made special by the stipulated terms of acceptance. Thus the acceptance here proved carried with it the condition insisted on, indeed this became the basis of the acceptance. I am of the opinion that it was competent to show by parol in this case the circumstances attending the acceptance of the pass-book by the depositor. If so, whatever was agreed upon in that regard was admissible and bound the parties. Nor ■can it be maintained that the defendant’s teller or clerk could not bind the bank by the arrangement here insisted on, on the ground that he acted in excess of his power. He was authorized to receive deposits. He had the apparent right to make' the arrangement. In so doing he was acting within the scope of his employment. The rule is that an agent may bind his principal within the limits of the authority with which he has been apparently clothed with respect to the subject-matter. The question is not what power was intended to be given or was really given to the agent, but what power a third person who dealt with him had the right to infer he possessed from his own acts and those of his principal. So it has been often held that, as respects third persons, the act of an agent, even in abuse or excess of his authority, if within the general scope' of his employment, is binding upon his principal. I am of the opinion that the conclusion of the learned judge, certified to us, to the effect that the deposit being made under the agreement that it ■could not b.e withdrawn unless by the persons making it, was here operative and binding upon the bank as a condition of the deposit; and it follows, as a consequence, that the payment to Flannagan constituted no defense to the action, taken in connection with the fact that the intestate was, at the time she signed the check for the withdrawal of the deposit, of unsound mind and incapable of comprehending her act in so doing. It is urged that no sufficient demand upon the bank for the money was made, before suit, to put the defendant in default in that regard, there seems to have been a *527■demand by her administrator after the decease of the intestate and his own appointment, and an absolute, unqualified refusal by the bank to pay. The refusal to pay was not put on the ground that the three persons who made the deposit wore not present to sanction the payment, but seems to have been put on the ground that payment had already been made to Flannagan. But the refusal was absolute and unconditional. This being so, the action was at once maintainable against the objection that no sufficient demand for payment had been made.
It is further urged that the proceedings before the surrogate, taken by the administrator to discover assets of the deceased, ■operated as an adoption of Flannagan’s act in withdrawing the deposit and constituted an election to accept him as debtor, whereby the action against the bank was barred. I think this position untenable. The proceeding was not to charge Flannagan as a debtor. Such is not the purpose of the law under which the proceeding was taken (sec. 2706, et seq.); the object to be attained by the law is the discovery of money or property belonging to the estate of the deceased which ought to be included in the inventory ; not to enforce payment of debts due from debtors of the deceased; there was here consequently no election of remedies. As was said in Matter of Curry (25 Hun, 322), the surrogate, under the provisions of law above cited, can only deal with the question of possession and can only decree that the possession be delivered to the representative of the deceased party, where it clearly appears that such possession is withheld without claim of title or right. Again, the doctrine of election of remedies applies in case of inconsistent remedies, when there is an intention, express or implied, that one shall be a substitute for the other; to be more exact in terms, when a party has the choice of two rights to each of which he has equal right, but both of which he cannot have. Such was not this case. The suit against the bank and the proceeding before the surrogate to discover assets were in no respect inconsistent one with the •other.
Nor was there any intent to ratify the act of Flannagan, and to accept him as sole debtor. This is apparent from the facts set forth in the petition to the surrogate. His wrongful possession was •charged, not that he was simply a debtor to the estate. Indeed, the *528question, whether he was or was not debtor to the estate was not, as has been before stated, within the provision of the law under which the proceeding was taken. In conclusion I am of the opinion that the judgment directed by the learned judge in favor of the plaintiff should be affirmed.
Landon, J., concluded, after much examination, to concur with Learned, P. J.
Judgment reversed, new trial granted, costs to abide event.